Name: Commission Regulation (EC) No 784/2005 of 24 May 2005 adopting derogations from the provisions of Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics as regards Lithuania, Poland and Sweden (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe; NA;  European Union law;  economic analysis;  environmental policy
 Date Published: nan

 25.5.2005 EN Official Journal of the European Union L 131/42 COMMISSION REGULATION (EC) No 784/2005 of 24 May 2005 adopting derogations from the provisions of Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics as regards Lithuania, Poland and Sweden (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1), and in particular Article 4(1) thereof, Having regard to the request made by Lithuania on 2 July 2004, Having regard to the request made by Poland on 13 July 2004, Having regard to the request made by Sweden on 26 August 2004, Whereas: (1) In accordance with Article 4(1) of Regulation (EC) No 2150/2002, derogations from certain provisions of Annexes to that Regulation may be granted by the Commission during a transitional period. (2) Such derogations should be granted, at their request, to Lithuania, Poland and Sweden. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 1. The following derogations from the provisions of Regulation (EC) No 2150/2002 are hereby granted: (a) Lithuania and Poland are granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8 (2) of Annex II. (b) Sweden is granted derogations for the production of results relating to Section 8 (1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I. 2. The derogations provided for in paragraph 1 are granted only in respect of data for the first reference year, namely 2004. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 574/2004 (OJ L 90, 27.3.2004, p. 15) (2) OJ L 181, 28.6.1989, p. 47.